                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
 IN RE RICHARD M. OSBORNE                        CASE NO. 17-17361
                  Debtor                         CHAPTER 7
                                                 JUDGE ARTHUR I. HARRIS

 KARI B. CONIGLIO, TRUSTEE,                      ADVERSARY NO. 20-01013-AIH
                  Plaintiff
                     vs.
 RICHARD M. OSBORNE, SR., ET AL.,
                Defendants

   DEBTOR, RICHARD M. OSBORNE’S ANSWER TO COMPLAINT TO (I) SUBSTANTIVELY
    CONSOLIDATE NON-DEBTOR ENTITIES; (II) AVOID AND RECOVER PREFERENTIAL
TRANSFERS; (III) AVOID AND RECOVER FRAUDULENT TRANSFERS; (IV) AVOID AND RECOVER
   UNAUTHORIZED POST-PETITION TRANSFERS; (V) OBJECT TO CERTAIN CLAIMS; (VI)
 DETERMINE SECURED STATUS AND PRIORITY; (VII) OBTAIN AN ACCOUNTING; AND (VIII)
                     DETERMINE VALIDITY AND PRIORITY OF LIENS
        Debtor, Richard M. Osborne (“Debtor”) answers Plaintiff’s Complaint as follows:

                                         INTRODUCTION
   1. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 1.

   2. Debtor admits the allegations in paragraph 2.

   3. Debtor admits the allegations in paragraph 3.

   4. Debtor admits the allegations in paragraph 4.

   5. Debtor admits the allegations in paragraph 5.

                                    JURISDICTION AND VENUE
   6. Debtor denies in part the allegations in paragraph 6. Debtor admits that this bankruptcy

court has jurisdiction over this adversary proceeding pursuant to 28 USC §§ 157(a), 1334(b) and

(e), and General Order 2012-7 of the United States District Court for the Northern District of

Ohio.



                                                1


20-01013-aih      Doc 7       FILED 03/25/20   ENTERED 03/25/20 12:41:42           Page 1 of 17
   7. In response to the allegations in paragraph 7 of Plaintiff’s Complaint Debtor admits that

this adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (F),

(E), (K) and (O). To the extent that the matters herein are determined not to be core proceedings,

they are related to the bankruptcy case referenced above and Debtor consents to the referral of

this adversary proceeding to the bankruptcy judge to hear and determine and to enter appropriate

orders and judgments, subject to review under 28 U.S.C. § 158.

   8. Debtor admits the allegations in paragraph 8.

   9. Debtor admits the allegations in paragraph 9.

   10. Debtor admits the allegations in paragraph 10.

   11. Debtor admits the allegations in paragraph 11.

   12. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 12.

   13. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 13.

                                     FACTUAL BACKGROUND
                                 OBLIGATIONS OWED TO OSAIR
   14. Debtor admits that Osair extended a loan to Rigrtona Trust in the amount alleged in

paragraph 14.

   15. Debtor admits the allegations in paragraph 15.

   16. Debtor admits the allegations in paragraph 16.

                                               RMO, INC.
   17. Debtor denies the allegations in paragraph 17. Debtor admits that RMO, Inc. was formed

to hold and disburse funds to his creditors.

   18. Debtor admits the allegations in paragraph 18.

                                                   2


20-01013-aih      Doc 7     FILED 03/25/20        ENTERED 03/25/20 12:41:42         Page 2 of 17
   19. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 19.

   20. Debtor admits the allegations in paragraph 20.

   21. Debtor denies the allegations in paragraph 21. Further answering, Debtor admits that

payments were made to Diane Osborne from the RMO Inc. account.

   22. Debtor denies the allegations in paragraph 22. Debtor admits RMO. Inc. had a checking

account at Erie Bank a division of CNB Bank.

   23. Debtor admits the allegations in paragraph 23.

   24. Debtor denies the allegations in paragraph 24.

                                     RIGRTONA HOLDING
   25. Debtor denies the allegations in paragraph 25.

   26. Debtor admits the allegations in paragraph 26.

   27. Debtor admits the allegations in paragraph 27.

   28. Debtor admits the allegations in paragraph 28.

   29. Debtor admits the allegations in paragraph 29.

   30. Debtor denies the allegations in paragraph 30. Further answering, Home Savings received

$205,213.07.

   31. Debtor denies in part the allegations in paragraph 31. Further answering, the payment to

Home Savings was also made on behalf of other entities and other loans to Home Savings and to

settle several outstanding obligations and litigation among Home Savings, the Debtor and other

entities owned or controlled by the Debtor.

   32. Debtor denies the allegations in paragraph 32.

   33. Debtor denies the allegations in paragraph 33.

   34. Debtor admits the allegations in paragraph 34.
                                               3


20-01013-aih      Doc 7    FILED 03/25/20      ENTERED 03/25/20 12:41:42           Page 3 of 17
    35. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 35.

            LOANS EXTENDED BY DIANE OSBORNE TO THE DEBTOR AND AFFILIATES
    36. Debtor denies the allegations in paragraph 36. Debtor admits there were several loans by

Diane Osborne or her trust to him or entities he controlled.

    37. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 37. Debtor admits there were several loans by Diane Osborne or her

trust to him or entities he controlled.

    38. Debtor denies the allegations in paragraph 38. Debtor admits he and his trust pledged

shares in Osborne, Inc. to Diane Osborne, but the stated numbers may not be the actual number

of shares pledged.

    39. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 39.

    40. Debtor denies the allegations in paragraph 40. Debtor admits the allegation that Diane

Osborne extended the second loan to him.

    41. Debtor denies the allegations in paragraph 41. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

Debtor admits this loan was made.

    42. Debtor denies the allegations in paragraph 42. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

Debtor admits this loan was made.

    43. Debtor admits the allegations in paragraph 43.

    44. Debtor admits the allegations in paragraph 44.



                                                 4


20-01013-aih       Doc 7     FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 4 of 17
   45. Debtor denies the allegations in paragraph 45. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

Debtor admits this loan was made.

   46. Debtor admits the allegations in paragraph 46.

   47. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 47.

   48. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 48. Debtor admits that there was a loan to Nathan Properties by Diane

Osborne.

   49. Debtor denies the allegations in paragraph 49. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

Debtor admits this loan was made.

   50. Debtor admits the allegations in paragraph 50.

   51. Debtor admits the allegations in paragraph 51.

   52. Debtor denies the allegations in paragraph 52. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

Debtor admits this loan was made.

   53. Debtor admits the allegations in paragraph 53.

   54. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 54. Debtor admits that there was a loan to Mentor Condos by Diane

Osborne.




                                               5


20-01013-aih      Doc 7    FILED 03/25/20      ENTERED 03/25/20 12:41:42           Page 5 of 17
   55. Debtor denies the allegations in paragraph 55. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

Debtor admits this loan was made.

   56. Debtor admits the allegations in paragraph 56.

   57. Debtor admits the allegations in paragraph 57.

                           FEBRUARY 25, 2016 LOAN AGREEMENT
   58. Debtor admits the allegations in paragraph 58.

   59. Debtor admits the allegations in paragraph 59.

   60. Debtor admits the allegations in paragraph 60.

   61. Debtor admits the allegations in paragraph 61.

   62. Debtor denies the allegations in paragraph 62.

   63. Debtor denies the allegations in paragraph 63. Periodic payments of interest were made

on all the loans to Diane Osborne from the time the loans were incurred until November 2017.

   64. Debtor admits the allegations in paragraph 64.

   65. Debtor admits the allegations in paragraph 65.

   66. Debtor admits the allegations in paragraph 66.

                            SUBORDINATION OF HSL MORTGAGE
   67. Debtor admits the allegations in paragraph 67.

   68. Debtor admits the allegations in paragraph 68.

 DIANE OSBORNE’S AND DMO TRUSTS CONTINUOUS RELEASE OF COLLATERAL FOR LITTLE
                           OR NO CONSIDERATION

   69. Debtor denies the allegations in paragraph 69.

   70. Debtor denies the allegations in paragraph 70.

   71. Debtor admits the allegations in paragraph 71.


                                               6


20-01013-aih     Doc 7    FILED 03/25/20      ENTERED 03/25/20 12:41:42          Page 6 of 17
   72. Debtor admits the allegations in paragraph 72.

   73. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 73.

   74. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 74.

   75. Debtor admits the allegations in paragraph 75.

   76. Debtor denies the allegations in paragraph 76.

    DIANE OSBORNE’S AND DMO’S TRUSTS FAILURE TO PURSUE COLLECTION REMEDIES
   77. Debtor denies the allegations in paragraph 77. Debtor made periodic monthly payments

of interest on all the loans to Diane Osborne from the time the loans were incurred until

November 2017.

   78. Debtor admits the allegations in paragraph 78.

   79. Debtor denies the allegations in paragraph 79.

   80. Debtor denies the allegations in paragraph 80. Debtor admits that sometimes substitute

collateral was provided to enable the proceeds of a sale to be freed for other uses.

   81. Debtor admits the allegations in paragraph 81.

   82. Debtor denies the allegations in paragraph 82.

   83. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 83.

DIANE OSBORNE AND DMO’S TRUSTS FAILURE TO CONDUCT ADEQUATE DUE DILIGENCE OR
                         TO KEEP ADEQUATE RECORDS

   84. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 84.




                                                 7


20-01013-aih      Doc 7     FILED 03/25/20      ENTERED 03/25/20 12:41:42              Page 7 of 17
   85. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 85.

   86. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 86.

   87. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 87.

   88. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 88.

                                   THE DEBTOR’S INSOLVENCY
   89. Debtor denies the allegations in paragraph 89.

   90. Debtor denies the allegations in paragraph 90.

   91. Debtor denies the allegations in paragraph 91.Debtor admits those are the amounts on his

Schedules as to the amounts of his assets and liabilities on the Petition Date.

   92. Debtor denies the allegations in paragraph 92. Debtor admits there were many judgment

liens taken against him including those cited by the Plaintiff in this paragraph.

   93. Debtor lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 93.

                                             COUNT I
   94. Debtor incorporates by reference as if fully rewritten here his answers to paragraphs 1

through 94.

   95. Debtor admits the allegations in paragraph 95.

   96. Debtor admits the allegations in paragraph 96.

   97. Debtor admits the allegations in paragraph 97.

   98. Debtor denies the allegations in paragraph 98.

                                                 8


20-01013-aih      Doc 7     FILED 03/25/20       ENTERED 03/25/20 12:41:42          Page 8 of 17
   99. Debtor denies the allegations in paragraph 99.

   100.       Debtor denies the allegations in paragraph 100.

   101.       Debtor denies the allegations in paragraph 101.

   102.       Debtor denies the allegations in paragraph 102.

   103.       Debtor denies the allegations in paragraph 103.

   104.       Debtor denies the allegations in paragraph 104. Debtor admits the allegation the

RMO, Inc. has no creditors.

   105.       Debtor denies the allegations in paragraph 105.

   106.       Debtor denies the allegations in paragraph 106.

                                           COUNT II
   107.       Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 107.

   108.       Debtor admits the allegations in paragraph 108.

   109.       Debtor denies the allegations in paragraph 109.

   110.       Debtor denies the allegations in paragraph 110.

   111.       Debtor denies the allegations in paragraph 111.

   112.       Debtor denies the allegations in paragraph 112.

   113.       Debtor denies the allegations in paragraph 113.

   114.       Debtor denies the allegations in paragraph 114.

   115.       Debtor denies the allegations in paragraph 115.

   116.       Debtor denies the allegations in paragraph 116.

                                          COUNT III
   117.       Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 117.

                                               9


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 9 of 17
   118.        Debtor denies the allegations in paragraph 118. Debtor admits he and his trust

pledged shares in Osborne, Inc. to Diane Osborne, but the stated numbers may not be the actual

number of shares pledged.

   119.        Debtor admits the allegations in paragraph 119.

   120.        Debtor denies the allegations in paragraph 120.

   121.        Debtor admits the allegations in paragraph 121.

   122.        Debtor denies the allegations in paragraph 122.

   123.        Debtor denies the allegations in paragraph 123.

   124.        Debtor admits the allegations in paragraph 124.

   125.        Debtor admits the allegations in paragraph 125.

   126.        Debtor denies the allegations in paragraph 126.

   127.        Debtor denies the allegations in paragraph 127.

   128.        Debtor denies the allegations in paragraph 128.

   129.        Debtor denies the allegations in paragraph 129.

   130.        Debtor denies the allegations in paragraph 130.

                                           COUNT IV
   131.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 131.

   132.        Debtor admits the allegations in paragraph 132.

   133.        Debtor denies the allegations in paragraph 133.

   134.        Debtor denies the allegations in paragraph 134.

   135.        Debtor denies the allegations in paragraph 135.

   136.        Debtor denies the allegations in paragraph 136.

   137.        Debtor denies the allegations in paragraph 137.
                                                10


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 10 of 17
   138.        Debtor admits the allegations in paragraph 138.

   139.        Debtor admits the allegations in paragraph 139.

   140.        Debtor denies the allegations in paragraph 140.

                                            COUNT V
   141.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 141.

   142.        Debtor admits the allegations in paragraph 142.

   143.        Debtor denies the allegations in paragraph 143.

   144.        Debtor denies the allegations in paragraph 144.

   145.        Debtor denies the allegations in paragraph 145.

   146.        Debtor denies the allegations in paragraph 146.

   147.        Debtor denies the allegations in paragraph 147.

   148.        Debtor denies the allegations in paragraph 148.

   149.        Debtor denies the allegations in paragraph 149.

   150.        Debtor denies the allegations in paragraph 150.

   151.        Debtor denies the allegations in paragraph 151.

   152.        Debtor denies the allegations in paragraph 152.

   153.        Debtor denies the allegations in paragraph 153.

                                           COUNT VI
   154.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 154.

   155.        Debtor denies the allegations in paragraph 155.

   156.        Debtor denies the allegations in paragraph 156.

   157.        Debtor denies the allegations in paragraph 157.

                                                11


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 11 of 17
   158.        Debtor denies the allegations in paragraph 158.

   159.        Debtor denies the allegations in paragraph 159.

                                           COUNT VII
   160.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 160.

   161.        Debtor denies the allegations in paragraph 161.

   162.        Debtor admits the allegations in paragraph 162.

   163.        Debtor denies the allegations in paragraph 163.

   164.        Debtor denies the allegations in paragraph 164.

   165.        Debtor denies the allegations in paragraph 165.

                                          COUNT VIII
   166.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 166.

   167.        Debtor denies the allegations in paragraph 167.

   168.        Debtor admits the allegations in paragraph 168.

   169.        Debtor denies the allegations in paragraph 169.

   170.        Debtor denies the allegations in paragraph 170.

   171.        Debtor denies the allegations in paragraph 171.

                                           COUNT IX
   172.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 172.

   173.        Debtor admits the allegations in paragraph 173.

   174.        Debtor denies the allegations in paragraph 174.

   175.        Debtor denies the allegations in paragraph 175.

                                                12


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 12 of 17
   176.        Debtor denies the allegations in paragraph 176.

   177.        Debtor denies the allegations in paragraph 177.

   178.        Debtor denies the allegations in paragraph 178.

   179.        Debtor denies the allegations in paragraph 179.

   180.        Debtor denies the allegations in paragraph 180.

   181.        Debtor denies the allegations in paragraph 181.

   182.        Debtor denies the allegations in paragraph 182.

   183.        Debtor denies the allegations in paragraph 183.

   184.        Debtor denies the allegations in paragraph 184.

                                            COUNT X
   185.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 185.

   186.        Debtor denies the allegations in paragraph 186.

   187.        Debtor denies the allegations in paragraph 187.

   188.        Debtor denies the allegations in paragraph 188.

   189.        Debtor denies the allegations in paragraph 189.

                                           COUNT XI
   190.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 190.

   191.        Debtor denies the allegations in paragraph 191.

   192.        Debtor admits the allegations in paragraph 192.

   193.        Debtor denies the allegations in paragraph 193.

   194.        Debtor denies the allegations in paragraph 194.

   195.        Debtor admits the allegations in paragraph 195.

                                                13


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 13 of 17
   196.        Debtor denies the allegations in paragraph 196.

   197.        Debtor denies the allegations in paragraph 197.

                                           COUNT XII
   198.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 198.

   199.        Debtor denies the allegations in paragraph 199.

   200.        Debtor denies the allegations in paragraph 200.

   201.        Debtor denies the allegations in paragraph 201.

   202.        Debtor denies the allegations in paragraph 202.

   203.        Debtor denies the allegations in paragraph 203.

                                          COUNT XIII
   204.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 204.

   205.        Debtor denies the allegations in paragraph 205.

   206.        Debtor denies the allegations in paragraph 206.

   207.        Debtor denies the allegations in paragraph 207.

   208.        Debtor denies the allegations in paragraph 208.

                                           COUNT XIV
   209.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 209.

   210.        Debtor denies the allegations in paragraph 210.

   211.        Debtor denies the allegations in paragraph 211.

   212.        Debtor denies the allegations in paragraph 212.

   213.        Debtor denies the allegations in paragraph 213.

                                                14


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 14 of 17
                                           COUNT XV
   214.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 214.

   215.        Debtor denies the allegations in paragraph 215.

   216.        Debtor admits the allegations in paragraph 216.

   217.        Debtor denies the allegations in paragraph 217.

   218.        Debtor admits the allegations in paragraph 218.

   219.        Debtor denies the allegations in paragraph 219.

   220.        Debtor denies the allegations in paragraph 220.

   221.        Debtor denies the allegations in paragraph 221.

                                           COUNT XVI
   222.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 222.

   223.        Debtor denies the allegations in paragraph 223.

   224.        Debtor denies the allegations in paragraph 224.

   225.        Debtor denies the allegations in paragraph 225.

                                          COUNT XVII
   226.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 226.

   227.        Debtor denies the allegations in paragraph 227.

   228.        Debtor admits the allegations in paragraph 228.

   229.        Debtor admits as to the Debtor only the allegations in paragraph 229.

   230.        Debtor admits as to the Debtor only the allegations in paragraph 230.

   231.        Debtor denies the allegations in paragraph 231.

                                                15


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 15 of 17
                                          COUNT XVIII
   232.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 232.

   233.        Debtor admits the allegations in paragraph 233.

   234.        Debtor denies the allegations in paragraph 234.

   235.        Debtor denies the allegations in paragraph 235.

   236.        Debtor denies the allegations in paragraph 236.

   237.        Debtor denies the allegations in paragraph 237.

                                           COUNT XIX
   238.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 238.

   239.        Debtor admits the allegations in paragraph 239.

   240.        Debtor denies the allegations in paragraph 240.

   241.        Debtor denies the allegations in paragraph 241.

   242.        Debtor denies the allegations in paragraph 242.

   243.        Debtor admits the allegations in paragraph 243.

                                           COUNT XX
   244.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 244.

   245.        Debtor denies the allegations in paragraph 245.

   246.        Debtor denies the allegations in paragraph 246.

                                           COUNT XXI
   247.        Debtor incorporates by reference as if fully rewritten here his answers to

paragraphs 1 through 247.

                                                16


20-01013-aih     Doc 7      FILED 03/25/20     ENTERED 03/25/20 12:41:42           Page 16 of 17
    248.           Debtor denies the allegations in paragraph 248.

    249.           Debtor denies the allegations in paragraph 249.

    250.           Debtor denies the allegations in paragraph 250.

    251.           Debtor denies the allegations in paragraph 251.

                                          AFFIRMATIVE DEFENSES
    252.           Debtor incorporates by reference his answer to the preceding paragraphs as if

fully rewritten herein.

    253.           Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

    254.           Plaintiff’s Complaint misrepresents facts in the allegations presented.

    255.           Debtor reserves the right to assert additional defenses as discovery and this matter

proceeds.

         WHEREFORE, Debtor, Richard M. Osborne, respectfully requests the court dismiss

Plaintiff’s Complaint in its entirety, and for any such other relief to which the Debtor may be

entitled.

                                                            /s/ Frederic P. Schwieg
                                                            Frederic P. Schwieg, Esq. (0030418)
                                                            Attorney at Law
                                                            2705 Gibson Drive
                                                            Rocky River, Ohio 44116-3008
                                                            (440) 499-4506
                                                            Fax (440) 398-0490
                                                            fschwieg@schwieglaw.com
                                                            Attorney for Richard M. Osborne, Sr., Debtor
                              CERTIFICATE OF SERVICE
A copy of this Answer was served via the Court’s ECF system on all parties of record.

Marcel C. Duhamel on behalf of Plaintiff Kari B. Coniglio
mcduhamel@vorys.com, mdwalkuski@vorys.com
Michael J. Moran, Esq.
mike@gibsonmoran.com
Attorney for Diane Osborne
                                                            /s/ Frederic P. Schwieg
                                                            Frederic P. Schwieg, Esq. (0030418)

                                                              17


20-01013-aih          Doc 7       FILED 03/25/20             ENTERED 03/25/20 12:41:42            Page 17 of 17
